People v Coffie (2021 NY Slip Op 01885)





People v Coffie


2021 NY Slip Op 01885


Decided on March 26, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 26, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, CURRAN, TROUTMAN, AND BANNISTER, JJ.


33 KA 16-00624

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vQURAN L. COFFIE, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JAMES A. HOBBS OF COUNSEL), FOR DEFENDANT-APPELLANT.
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (DANIEL GROSS OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Monroe County (Francis A. Affronti, J.), rendered February 17, 2016. The judgment convicted defendant upon a jury verdict of attempted murder in the second degree (two counts) and attempted assault in the first degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously modified as a matter of discretion in the interest of justice by directing that the sentences shall run concurrently with one another, and as modified the judgment is affirmed.
Same memorandum as in People v Coffie ([appeal No. 1] — AD3d — [Mar. 26, 2021] [4th Dept 2021]).
Entered: March 26, 2021
Mark W. Bennett
Clerk of the Court